Citation Nr: 1502905	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-33 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1978 to January 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.


FINDINGS OF FACT

The probative evidence of record indicates that the Veteran's current gastrointestinal disabilities are less likely than not causally related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disability are not met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in June 2011 satisfied the duty to notify provisions with respect to service connection.  The letter notified the Veteran of the regulations pertinent to the establishment of service connection for a gastrointestinal disability, and of an effective date and disability rating in the event of a grant of service connection.

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, VA treatment records, and private treatment records, as well as statements from the Veteran and his wife, have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In December 2011, the Veteran was provided a VA examination with regard to his claim for service connection for a gastrointestinal disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the VA examiner reviewed the claims, considered the Veteran's reported symptomatology, provided diagnoses, and addressed the likely etiology of the Veteran's gastrointestinal disabilities, supporting all conclusions reached with explanations and rationale.  The examination was thorough and all necessary evidence and testing was considered by the examiner.  Therefore, the Board finds that the December 2011 VA examination was adequate.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in May 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his gastrointestinal disability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  Furthermore, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative at the hearing.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board notes that the record currently contains medical treatment records from a Dr. Rosiles dated from early 2006 through April 2009, and that the Veteran testified at the May 2014 Board hearing that his treatment with Dr. Rosiles began in the mid-1990s, suggesting that there are outstanding records from Dr. Rosiles dating from the mid-1990s through 2005.  A review of the record reveals that VA has twice requested records from Dr. Rosiles's office dating prior to 2006.  First, in a March 2008 letter sent in relation a prior claim, VA requested records for all dates January 1995 through the date of the letter.  Next, in a June 2011 letter sent in relation to the Veteran's present claim, VA requested records for "all periods of treatment."  In response to both requests, Dr. Rosiles's office provided records dating beginning in early 2006.  Thus, although VA requested on two separate occasions all records from Dr. Rosiles, to include those dating back to the mid-1990s, Dr. Rosiles's office did not provide records dating prior to 2006.

The Board further notes that at the May 2014 Board hearing, the undersigned VLJ afforded the Veteran 60 days following the Board hearing in which to obtain and submit additional evidence, specifically to include records from Dr. Rosiles dating back to the mid-1990s.  See May 2014 Board hearing transcript.  However, to date, the Veteran has not submitted any additional evidence.  In light of the above-described efforts to obtain the identified evidence, the Board finds that VA has satisfied its duty to assist the Veteran in obtaining evidence.  See 38 C.F.R. § 3.159(c)(1) (2014).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a present disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of lay persons.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from credibility and weight, which are factual determinations that speak to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Analysis

The Veteran contends that his current gastrointestinal disability is related to his active service.  Specifically, the Veteran reports that he was treated for acute gastritis and put on an antacid regimen during active service, that he has experienced gastrointestinal symptoms since service, and that he self-medicated the symptoms until the mid-1990s when he was prescribed a proton pump inhibitor.  He further reports that he was formally diagnosed with gastroesophageal reflux disease (GERD) in or around 2000.  See May 2014 Board hearing transcript.

With regard to a current disability, the December 2011 VA examiner diagnosed the Veteran with GERD, hiatal hernia, and Barrett's Esophagus.  Thus, the Veteran has a current gastrointestinal disability.

With regard to an in-service disease or injury, the service treatment records show that in August 1980 the Veteran complained of  an upset stomach and stomach cramps, and was diagnosed with acute gastritis.  The Veteran's separation report of medical examination dated November 1981 notes a normal G-U system, but also indicates that the Veteran reported an upset stomach since 1978 that was treated with Mylanta when symptomatic.  The report also indicates the Veteran reported frequent indigestion since August 1981 secondary to worrying about adjusting to civilian life.  Thus, there is an in-service disease.

However, the record is absent for competent evidence showing that the Veteran's current gastrointestinal disabilities may be causally related to his active service.  38 C.F.R. § 3.303 (2014).  The December 2011 VA examiner rendered a negative nexus opinion, opining that the Veteran's GERD and other currently diagnosed gastrointestinal disabilities were less likely than not incurred in or caused by the claimed in-service illness.  As rationale, the VA examiner noted that the acute gastritis diagnosed during the Veteran's active service affects the stomach and intestinal system, and that the Veteran's current gastrointestinal disabilities have different symptoms from the in-service gastrointestinal disability.  The VA examiner also stated that, had the Veteran experienced GERD symptoms during service, he would have been diagnosed with GERD and not gastritis.

The Board interprets the December 2011 VA examiner's statements as indicating that the Veteran's current disability is separate and distinct from the in-service disease.  The Board finds that the VA examiner's opinion was based on and consistent with a review of the record, consideration of the Veteran's reported symptomatology, and examination of the Veteran.  The opinion was also based on the VA examiner's expertise as a medical clinician.  The opinion is thus probative and persuasive on the issue of whether the Veteran's current gastrointestinal disabilities are related to his active service.  Furthermore, the Veteran has not submitted competent medical evidence to the contrary.  In fact, the Veteran testified at the May 2014 Board hearing that no medical source has related his present gastrointestinal disabilities with the in-service disease.

The Board recognizes the Veteran's contention that he has had gastrointestinal symptoms since his active service, and that he believes that his current gastrointestinal disabilities are related to his active service.  As noted above, lay statements may constitute competent evidence to establish the occurrence of lay-observable events, symptoms, or disability.  Likewise, the Veteran is competent to describe symptoms he has experienced because this requires only personal knowledge of facts readily observable through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the etiology of GERD and related symptoms is a complex medical issue, and is therefore not subject to lay opinion.  As the Veteran has not been shown to possess the medical training or knowledge necessary to establish the etiology of GERD and other gastrointestinal disabilities, he is not competent to medically link his current gastrointestinal disabilities to an injury or disease during active service.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a); Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d at 1336; Kahana, 24 Vet. App. at 435.

The Board also recognizes that the Veteran's wife submitted a statement in July 2011 in which she states that the Veteran suffered from gastrointestinal disease during active service, and that the symptoms have persisted since his active service.  The Veteran's wife also states that the Veteran "has had esophageal reflux since [active service], that has developed into Barrett's Esophagus because of years of reflux."  In essence, the Veteran's wife indicates that she believes the Veteran's current gastrointestinal disabilities are causally related to his active service.  The Veteran's wife is competent to describe events she witnessed or experienced, and to report symptoms and disabilities subject to lay observations.  However, as noted above, the etiology of the Veteran's current gastrointestinal disabilities is a complex medical issue, and is therefore not subject to lay opinion.  As the Veteran's wife has not been shown to possess the medical training or knowledge necessary to establish the etiology of gastrointestinal disabilities, she is not competent to medically link the Veteran's current gastrointestinal disabilities to an injury or disease during his active service.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a); Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d at 1336; Kahana, 24 Vet. App. at 435.

The preponderance of the evidence is therefore against the claim of service connection for a gastrointestinal disability.  The benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Entitlement to service connection for a gastrointestinal disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


